Citation Nr: 0531565	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for an undiagnosed 
illness, claimed as Gulf War Syndrome.

5.  Entitlement to service connection for post-traumatic 
stress disorder.

6.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1982 to June 1991, which included service in the Persian 
Gulf.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2003 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio for additional 
development.  The case is again before the Board for 
adjudication.

The issues of entitlement to service connection for a back 
disability, sinusitis, and hepatitis are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show an 
undiagnosed illness that is related to the veteran's military 
service.

2.  The medical evidence of record does not show post-
traumatic stress disorder (PTSD) that is related to the 
veteran's military service.

3.  The medical evidence of record does not show a sleep 
disorder that is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  An undiagnosed illness, claimed as Gulf War Syndrome, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).  

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

3.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In February 2001 and April 2004, letters were sent to the 
veteran by the RO, with a copy sent to his representative, in 
which he was informed of the requirements needed to establish 
entitlement to service connection.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In accordance with the requirements of 
the VCAA, the letters informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letters explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  Additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied with 
respect to the service connection issues decided herein.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on the issues decided herein, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the issues 
decided below. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Evidence Considered

The evidence on file consists of the veteran's service 
medical records, private and VA treatment records and 
examination reports dated from December 1993 to April 2005, a 
transcript of a personal hearing at the RO in September 1999, 
statements from the veteran's mother dated in October 1996 
and July 2000, a January 2001 disability award letter from 
the Social Security Administration, and written statements by 
and on behalf of the veteran.

General Law And Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Undiagnosed Illness, Claimed As Gulf War Syndrome

Special Laws And Regulations

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that service connection may not be 
granted unless a current disability exists).

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2006 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Analysis

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations.  However, despite problems that included 
sinusitis, gastroenteritis, and low back disability, the 
veteran's service medical records do not reveal complaints or 
findings indicative of any undiagnosed illness.  Moreover, 
postservice medical records do not show findings of an 
undiagnosed illness.  In fact, on systemic evaluation by the 
VA in March 1997, no abnormality was found.  Although the 
veteran complained on VA examination in April 1997 of fatigue 
and trouble sleeping, and insomnia of unclear etiology was 
diagnosed, there was a subsequent diagnosis of sleep apnea.  
Since there is no evidence in service or after discharge of 
an undiagnosed illness indicative of Gulf War Syndrome, the 
veteran's claim for service connection for an undiagnosed 
illness, claimed as Gulf War Syndrome, must be denied.

PTSD

Special Laws And Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

Analysis

The veteran's service records do not show any evidence of 
combat, including any medal indicative of combat, and the 
veteran does not claim that he was involved in direct combat.  
Based on these records, the Board finds that the veteran did 
not serve in combat during service and that 38 U.S.C.A. 
§ 1154 is not applicable.  

The veteran testified at his September 1999 RO hearing that 
his stressors involved seeing an officer mistakenly fire on 
and destroy a building in which there were two American 
soldiers and having to deal with handling the dead bodies of 
enemy soldiers.  The Board notes that the veteran's stressors 
have not been verified.  However, even if the stressors were 
verified, service connection for PTSD would not be warranted 
because there is no current diagnosis of PTSD.  Although 
there was a diagnosis of PTSD in March and May 1999, 
subsequent psychiatric diagnoses are either of a psychiatric 
disability other than PTSD, as was done in October 2000 and 
May 2003, or only diagnose PTSD by history, as was done 
separately in October 2000.  The diagnosis of a disability by 
history only is insufficient to warrant a grant of service 
connection.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  
There is also no finding of a medical nexus between a service 
stressor and a current diagnosis of PTSD.  Because not all of 
the elements required to warrant entitlement to service 
connection for PTSD are of record, service connection is not 
warranted for PTSD.  



Sleep Disorder

Analysis

The only evidence of a sleep problem in service was a June 
1984 notation that the veteran was unable to sleep due to 
illness; gastroenteritis was diagnosed.  The initial 
postservice notation of a sleep problem was not until January 
1997, when it was reported that the veteran was not sleeping 
well.  Possible sleep apnea was diagnosed on VA evaluation in 
March 1997.  A full night polysomnography in April 1999 
revealed the presence of a moderate amount of periodic 
breathing, with apnea-hypopnea index of 32 per hour.  
Additionally, there is no nexus opinion in support of the 
claim.  Consequently, because there was no evidence of a 
sleep disorder in service and no evidence linking a 
postservice sleep disorder to service, service connection for 
a sleep disorder is not warranted.  

Lay Evidence And Reasonable Doubt

Although the veteran testified at a hearing at the RO in 
September 1999 in support of his claims, and there are 
written statements from the veteran and his mother that he 
currently has problems with the disabilities at issue and 
that each disability is due to service, lay persons, such as 
the veteran and his mother, are not competent to comment on 
medical matters such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In reaching a decision on each of the issues decided above, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for an undiagnosed illness, claimed as 
Gulf War Syndrome, is denied.

Service connection for PTSD is denied.

Service connection for a sleep disorder is denied.


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A review of the claims file reveals that the veteran's 
service medical records contains evidence of possible back, 
sinus, and liver problems; and low back strain, sinusitis, 
and alcoholic hepatitis were diagnosed in service.  There is 
also postservice evidence of low back disability, sinus 
problems, and hepatitis.  However, no recent VA examination 
has been conducted; and there is no nexus opinion on file on 
whether the veteran currently has low back disability, 
sinusitis, or hepatitis due to service.

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326.  
Examinations will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted at his 
most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for low back 
disability, sinusitis, and hepatitis, to 
include records since April 2005.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the file all 
records that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

3.  Thereafter, the RO must schedule the 
veteran for a VA examination to determine 
the etiology of any current low back 
disability.  The VA claims folders must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion, in 
light of the examination findings, 
whether any back disability found is 
related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must also schedule the veteran 
for a VA examination to determine the 
etiology of any current sinus disorder.  
The VA claims folders must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  Following a 
review of the service and post service 
medical records, the examiner must 
provide an opinion, in light of the 
examination findings, whether any sinus 
disorder found is related to the 
veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

5.  The RO must also schedule the veteran 
for a VA examination to determine the 
etiology of any current hepatitis.  The 
VA claims folders must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  Following a 
review of the service and post service 
medical records, the examiner must 
provide an opinion, in light of the 
examination findings, whether any 
hepatitis found is related to the 
veteran's military service.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

7.  After the above actions have been 
completed, the RO must readjudicate the 
veteran's claims for service connection for 
low back disability, sinusitis, and 
hepatitis, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits sought on appeal 
remains denied, the veteran must be provided 
a Supplemental Statement of the Case.  The 
veteran and his representative must then be 
given an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


